10

1]

12

13

14

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plaintiff,
WV,
PETER SPORTELLI,
Defendant.

 

 

CASE NO. CR04-0407JLR

ORDER DENYING
DEFENDANT’S MOTION TO
VACATE

This matter comes before the court upon Defendant Peter Sportelli’s motion for an

order to vacate the record of his felony conviction. (Mot. (Dkt. # 27).) For the reasons

explained below, the Motion is DENIED.

In 2005, Mr. Sportelli pled guilty to mail fraud. (See Judgment (Dkt. # 16).) Mr.

Sportelli now “asks the Court for an order vacating the record of his conviction of a

felony offense...” based on RCW 9.94A.640. (See Mot. at 1.)

RCW 9.944.640 is a Washington State statute. The statute, by its terms, does not

apply to federal convictions. Mr. Sportelli has not cited any authority that would allow

ORDER - |

 
10

I

12

13

14

15

16

17

18

19

20

6

22

 

 

the court to vacate his conviction. (See, e.g., Fed. R. Crim. P. 34; Fed. R. Crim. P. 35(a).)
Accordingly, the court DENIES the Mr. Sportelli’s motion (Dkt. # 27).

oa _
Dated this S_ day of February, 2020. jr

\ 4 is
Ny. ined ac 0 LA

JAMES L, ROBART
United States District Judge

\

ORDER - 2

 
